Citation Nr: 1244433	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-32 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral skin rash of the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The Veteran served on active duty from August 1951 to April 1953.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In September 2010, the Veteran testified during a videoconference hearing with the undersigned.  A transcript of the proceeding is of record.  That hearing was focused on a then pending claim for an increased rating for service-connected bilateral pes planus.  Nevertheless, it included testimony as to current severity of the skin condition on the feet.  The Veteran was scheduled to report to another hearing before a Veterans Law Judge in January 2012.  Prior to the hearing, however, he withdrew his hearing request.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during service.  

2.  A skin condition affecting the feet was not shown upon service discharge.  

3.  The weight of the competent and probative evidence is against a finding that a current skin condition of the feet manifested by tinea pedis and onychomycosis is etiologically related to the Veteran's active military service.  



CONCLUSION OF LAW

The criteria for service connection for a bilateral skin rash of the feet have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154(b), 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304(d) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In an October 2007 letter, prior to the adjudication of the claim, and in an April 2010 letter, issued subsequent to the adjudication of the claim, VA satisfied those criteria.  In the letters, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claim.  A claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. § 5103(a) (2002).  To the extent applicable, the April 2010 correspondence advised the Veteran of the elements.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA outpatient treatment records are of record.  The Veteran has identified private treatment records with Dr. S.  While one treatment record from Dr. S. is associated with the claims file, the Veteran did not supply other treatment records or respond to a March 2012 VA letter in which VA offered to obtain them on his behalf if he provided a medical release.  The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Here, the Veteran's service enlistment and discharge examinations are of record but any remaining service medical records are missing and were likely destroyed in a July 1973 fire at National Personnel Records Center.  The Veteran has been advised of that fact.  In cases where the Veteran's service records  are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of the case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran underwent a VA examination in April 2008.  It did not include an opinion as to the likely etiology of a skin condition of the feet.  The Board's concerns regarding the adequacy of the examination were addressed in its March 2012 remand which directed that the Veteran be afforded another examination.  An examination was scheduled in June 2012.  However, the Veteran did not report to the examination.  Again, the duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The RO did obtain current VA treatment records and attempted to obtain a release to obtain Dr. S's records.  The Board finds that there has been substantial compliance with its remand requests and additional development is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating (1) that a condition was noted during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board). 

In addition, there are special considerations attend the cases of combat veterans.  Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994).  In the case of any veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by that service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and.  VA shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C. § 1154(b) (West 2002).

The Veteran alleges that he has a current skin condition of the feet that started while on active duty service in the United States Army.  He describes the condition as athlete's foot and reports that the condition was both intermittent and constant since combat service in 1952 or 1953.  The Board has considered his contentions, but finds that the preponderance of the evidence is against the claim.  

The Board acknowledges that it is certainly possible that the Veteran had a skin condition on his feet while in service and that due to the exigencies of his combat service he was unable to seek medical attention for the condition.  Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012)( 38 U.S.C.A. § 1154(b) may be applied to both the cause of disability and to establish the incurrence of the disability)  The Board acknowledges that a skin condition affecting the feet was not noted while in service.  However, in cases involving combat, VA is prohibited from drawing an inference from silence in the service treatment records.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

While the Board is prohibiting from drawing an inference based on the absence of treatment in service, the Board is free to consider the available service treatment records.  The service discharge examination does not include reports or findings of any skin condition affecting the feet.  Significantly, the feet were specifically examined as the report includes findings of pes planus.  No skin disability of the feet was noted as separation from service.  That evidence weighs against a finding that the Veteran left the military with a permanent skin disability involving the feet.  

In addition, after service, there is an absence of medical evidence showing treatment for a skin condition affecting the feet for over 50 years, until 2008.  The only treatment record from Dr. S. notes diagnoses of onychomycosis and tinea pedis.  It does not, however, include a description of the history of the conditions.  While the Board is prohibited from considering the absence of medical treatment as negative evidence, the Board may consider it is a factor in adjudicating the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Significantly, neither the private or VA treatment providers identify the skin conditions as related to the Veteran's military service.

Moreover, it appears that the treatment a fungal condition on the feet by his private treatment provider was successful.  For instance, there was no fungal infection of the feet found upon examination in April 2008.  In addition, skin scrapings taken during the January 2011 VA examination did not reveal any fungal infection.  Nevertheless, the Board accepts that during the pendency of the appeal the Veteran has been treated for a current foot condition manifested by onychomycosis and tinea pedis.  McLain v. Nicholson, 21 Vet. App. 319 (2007) (current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim). 

The Board has also considered the Veteran's lay opinion that a current skin condition affecting the feet is related to active service.  The Board notes that skin conditions are manifested by symptoms that can be identified through lay observation alone.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007).  However, he is not shown to have the medical expertise to identify the specific skin condition at issue, tinea pedis or onychomycosis.  Furthermore, he does not have the medical training to provide a medical etiology for that disability or confirm a diagnosis.  Rather, the VA examiner noted that a diagnosis of a fungal condition requires mycology testing.  The best evidence addressing the etiology of the conditions would come from a dermatologist.  Unfortunately, the Veteran failed to report to the scheduled VA examination.  The Veteran has not alleged good cause for his failure to complete the scheduled examination.  38 C.F.R. § 3.655 (2012).  VA's duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

There remains no competent medical evidence addressing the etiology of the current disability.  Therefore, the Board cannot find that it is at least as likely as not that any skin disability of the feet is related to the Veteran's service.  Accordingly, the Board finds that the preponderance of the competent evidence weighs against the Veteran's claim for service connection.  Therefore, the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for a bilateral skin rash of the feet is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


